
	
		II
		110th CONGRESS
		1st Session
		S. 622
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 15, 2007
			Mr. Harkin (for himself,
			 Mr. Enzi, Mr.
			 Feingold, Mr. Thomas,
			 Mr. Dorgan, Mr.
			 Baucus, and Mrs. McCaskill)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To enhance fair and open competition in the
		  production and sale of agricultural commodities.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Competitive and Fair Agricultural
			 Markets Act of 2007.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					TITLE I—Agricultural fair practices
					Sec. 101. Agricultural fair practices.
					Sec. 102. Application.
					TITLE II—Packers and stockyards
					Sec. 201. Investigation of live poultry dealers.
					Sec. 202. No competitive injury requirement.
					Sec. 203. Attorneys' fees.
					Sec. 204. Appointment of outside counsel.
					Sec. 205. Regulations.
				
			IAgricultural fair practices
			101.Agricultural fair practicesThe Agricultural Fair Practices Act of 1967
			 (7 U.S.C.
			 2301 et seq.) is amended to read as follows:
				
					1.Short title; table of contents
						(a)In generalThis Act may be cited as the
				Agricultural Fair Practices Act of 1967.
						(b)Table of contentsThe table of contents of this Act is as
				follows:
							
								Sec. 1. Short title; table of contents.
								Sec. 2. Definitions.
								TITLE I—Agricultural trade practices
								Sec. 101. Office of Special Counsel for Competition
				  Matters.
								TITLE II—Prohibitions on any unfair, unjustly discriminatory, or
				  deceptive act, device, or anti-competitive practice in agricultural
				  commerce
								Sec. 201. Prohibitions involving crops.
								Sec. 202. Prohibitions involving producer associations and
				  production contracts.
								Sec. 203. Production contracts and marketing
				  contracts.
								Sec. 204. Production contracts.
								Sec. 205. Authority of Secretary to promulgate rules and
				  regulations.
								Sec. 206. Enforcement.
								Sec. 207. Effect on other laws.
								Sec. 208. Assignment of association dues and fees.
								Sec. 209. Severability.
							
						2.DefinitionsIn this Act:
						(1)Agricultural commodity
							(A)In generalExcept as provided in subparagraph (B), the
				term agricultural commodity has the meaning given the term in
				section 102 of the Agricultural Trade Act of
				1978 (7
				U.S.C. 5602).
							(B)ExceptionIn section 201, the term agricultural
				commodity—
								(i)means a crop; and
								(ii)does not include a perishable agricultural
				commodity, as that term is defined in section 1(b) of the Perishable
				Agricultural Commodities Act, 1930 (7 U.S.C. 499a(b)).
								(2)Agricultural cooperativeThe term agricultural
				cooperative means an association of persons engaged in the production,
				marketing, or processing of an agricultural commodity that meets the
				requirements of the Act entitled An Act to authorize association of
				producers of agricultural products (commonly known as the
				Capper-Volstead Act) (7 U.S.C. 291 et seq.).
						(3)Association of producers
							(A)In generalThe term association of
				producers means an association of producers of agricultural commodities
				that engages in the marketing, bargaining, shipping, or processing of
				agricultural commodities or of agricultural services.
							(B)InclusionsThe term association of
				producers includes—
								(i)an organization dedicated to promoting the
				common interest and general welfare of producers of agricultural
				commodities;
								(ii)a cooperative association (as defined in
				section 15(a) of the Agricultural Marketing Act (12 U.S.C. 1141j(a)));
				and
								(iii)an association described in the first
				section of the Act entitled An Act to authorize association of producers
				of agricultural products (commonly known as the Capper-Volstead
				Act) (7 U.S.C.
				291).
								(4)Capital investmentThe term capital investment
				means an investment in—
							(A)a structure, such as a building or manure
				storage structure; or
							(B)machinery or equipment associated with
				producing an agricultural commodity that has a useful life of more than 1
				year.
							(5)Commission merchantThe term commission merchant
				means any person engaged in the business of receiving in interstate or foreign
				commerce any agricultural commodity for sale on commission.
						(6)Contract livestock facilityThe term contract livestock
				facility means a facility in which livestock or a product of live
				livestock is produced under a production contract by a contract
				producer.
						(7)ContractorThe term contractor means a
				person that, in accordance with a production contract, owns, or will own, an
				agricultural commodity that is produced by a contract producer.
						(8)Contract producerThe term contract producer
				means a producer that produces an agricultural commodity under a production
				contract.
						(9)Covered
				personThe term covered
				person means a dealer, handler, contractor, processor, or commission
				merchant.
						(10)CropThe term crop means an
				agricultural commodity produced from a plant.
						(11)DealerThe term dealer means any
				person engaged in the business of buying, selling, or marketing agricultural
				commodities in interstate or foreign commerce.
						(12)DepartmentThe term Department means the
				Department of Agriculture.
						(13)HandlerThe term handler means any
				person engaged in the business or practice of—
							(A)acquiring agricultural commodities from
				producers or associations of producers for processing or sale;
							(B)grading, packaging, handling, storing, or
				processing agricultural commodities received from producers or associations of
				producers;
							(C)contracting or negotiating contracts or
				other arrangements, written or oral, with or on behalf of producers or
				associations of producers with respect to the production or marketing of any
				agricultural commodity; or
							(D)acting as an agent or broker for a handler
				in the performance of any function or act described in subparagraph (A), (B),
				or (C).
							(14)Investment requirementThe term investment
				requirement means a provision in a production contract that requires a
				contract producer to make a capital investment associated with producing an
				agricultural commodity that, but for the production contract, the contract
				producer would not have made.
						(15)LivestockThe term livestock has the
				meaning given the term in section 602 of the Agricultural Act of 1949 (7 U.S.C.
				1471).
						(16)Marketing contractThe term marketing contract
				means a written agreement between a covered person and a producer for the
				purchase of an agricultural commodity produced or raised by the
				producer.
						(17)PersonThe term person includes an
				individual, partnership, corporation, limited liability company, limited
				partnership, or association.
						(18)ProcessorThe term processor
				means—
							(A)any person (other than an agricultural
				cooperative) engaged in the business of handling, preparing, or manufacturing
				(including slaughtering) an agricultural commodity or the products of an
				agricultural commodity for sale or marketing in interstate or foreign commerce;
				and
							(B)an agricultural cooperative that handles,
				prepares, or manufactures (including slaughtering) agricultural commodities of
				its members’ own production.
							(19)ProduceThe term produce means—
							(A)to provide feed or services relating to the
				care and feeding of livestock, including milking dairy cattle and storing raw
				milk; or
							(B)to plant, raise, harvest, and store a crop,
				including preparing soil for planting and applying a fertilizer, soil
				conditioner, or pesticide to a crop.
							(20)ProducerThe term producer means a
				person engaged in the production of an agricultural commodity as a farmer,
				planter, rancher, dairyman, poultryman, or fruit, vegetable, or nut
				grower.
						(21)Production contract
							(A)In generalThe term production contract
				means a written agreement that provides for—
								(i)the production of an agricultural commodity
				by a contract producer; or
								(ii)the provision of a management service
				relating to the production of an agricultural commodity by a contract
				producer.
								(B)InclusionsThe term production contract
				includes—
								(i)a contract between a contractor and a
				contract producer for the production of an agricultural commodity; or
								(ii)a contract between a contractor and a
				contract producer for the provision of a management service in the production
				of an agricultural commodity.
								(22)SecretaryThe term Secretary means the
				Secretary of Agriculture.
						IAgricultural trade practices
						101.Office of Special Counsel for Competition
				Matters
							(a)Establishment
								(1)In generalThere is established within the Department
				an office to be known as the Office of Special Counsel for Competition
				Matters.
								(2)DutiesThe Office shall—
									(A)investigate and prosecute violations of
				this Act and the Packers and Stockyards Act, 1921 (7 U.S.C. 181 et
				seq.);
									(B)serve as a liaison between, and act in
				consultation with, the Department and the Department of Justice and the Federal
				Trade Commission with respect to competition and trade practices in the food
				and agricultural sector; and
									(C)maintain a staff of attorneys and other
				professionals with the appropriate expertise.
									(b)Special Counsel for Competition
				Matters
								(1)In generalThe Office shall be headed by the Special
				Counsel for Competition Matters, who shall be appointed by the President, by
				and with the advice and consent of the Senate.
								(2)Prosecutorial AuthorityNotwithstanding title 28, United States
				Code, the Special Counsel for Competition Matters shall have the authority to
				bring any civil or administrative action authorized under this Act or the
				Packers and Stockyards Act, 1921 (7 U.S.C. 181 et seq.).
								IIProhibitions on any unfair, unjustly
				discriminatory, or deceptive act, device, or anti-competitive practice in
				agricultural commerce
						201.Prohibitions involving crops
							(a)Prohibition on any unfair, unjustly
				discriminatory, or deceptive act, device, or anti-competitive
				practiceAny unfair, unjustly
				discriminatory, or deceptive act, device, or anti-competitive practice in or
				affecting the marketing, receiving, purchasing, sale, or contracting for the
				production of any agricultural commodity by any covered person shall be
				unlawful.
							(b)Other unlawful actsIt shall be unlawful for any covered
				person—
								(1)to make or give any undue or unreasonable
				preference or advantage to any particular person or locality in any respect, or
				subject any particular person or locality to any undue or unreasonable
				prejudice or disadvantage in any respect;
								(2)to sell or otherwise transfer to or for any
				other person, or buy or otherwise receive from or for any other person, any
				article for the purpose or with the effect of manipulating or controlling
				prices, or of creating a monopoly in the acquisition of, buying, selling, or
				dealing in, any article, or of restraining commerce;
								(3)to engage in any course of business or do
				any act for the purpose or with the effect or manipulating or controlling
				prices, or of creating a monopoly in the acquisition of, buying, selling, or
				dealing in, any article, or of restraining commerce;
								(4)to conspire, combine, agree, or arrange
				with any other person—
									(A)to apportion territory for carrying on
				business;
									(B)to apportion purchases or sales of any
				article; or
									(C)to manipulate or control prices; or
									(5)to conspire, combine, agree, or arrange
				with any other person to do, or aid or abet the doing of, any act made unlawful
				by paragraph (1), (2), (3), or (4).
								(c)Public policy considerationsIn determining whether an act, device, or
				anti-competitive practice described in subsection (a) is unfair, a court may
				consider whether—
								(1)a reasonable person would consider the act,
				device, or practice unfair under the circumstances, whether or not the act,
				device, or practice has previously been found unlawful; or
								(2)the act, device, or practice may violate
				standards established by Federal or State law (including common law and
				regulations).
								202.Prohibitions involving producer
				associations and production contracts
							(a)Any unlawful act involving producer
				associations and production contractsIt shall be unlawful for any covered
				person—
								(1)(A)to interfere with, restrain, or coerce any
				producer in the exercise of the right of the producer to join and belong to, or
				to refrain from joining or belonging to, an association of producers; or
									(B)to
				refuse to deal with any producer because of the exercise of the right of the
				producer to join and belong to the association;
									(2)to discriminate against any producer with
				respect to price, quantity, quality, or other terms of purchase, acquisition,
				or other handling of an agricultural commodity because of the membership of the
				producer in, or the contract of the producer with, an association of
				producers;
								(3)to coerce or intimidate any producer to
				enter into, maintain, breach, cancel, or terminate a membership agreement or
				marketing contract with an association of producers or a contract with a
				covered person;
								(4)to pay or loan money, give any thing of
				value, or offer any other inducement or reward to a producer for refusing to or
				ceasing to belong to an association of producers;
								(5)to make false reports about the finances,
				management, or activities of an association of producers or covered
				persons;
								(6)to conspire, combine, agree, or arrange
				with any other person to do, or aid or abet the performance of, any act made
				unlawful by this Act;
								(7)(A)to interfere with the formation or
				administration of any association of producers; or
									(B)to
				contribute financial or other support to an association of producers; or
									(8)to fail to bargain in good faith with an
				association of producers.
								(b)Any unlawful act in production
				contractsIt shall be
				unlawful for a covered person that is a party to a production contract—
								(1)to fail to act in good faith with respect
				to the performance and enforcement of the production contract;
								(2)to fail to include 1 or more cover pages
				that disclose provisions of the production contract relating to—
									(A)duration;
									(B)termination;
									(C)renewal and renegotiation standards;
									(D)responsibility for environmental
				damage;
									(E)factors to be used in determining
				payment;
									(F)responsibility for obtaining and complying
				with Federal, State, and local permits;
									(G)assignability;
									(H)the applicable State law and venue;
									(I)the effect of oral modifications;
									(J)remedies for breach;
									(K)in the case of a livestock or poultry
				production contract, the minimum number of animals subject to the
				contract;
									(L)other rules or provisions incorporated in
				the contract by reference; and
									(M)any other terms that the Secretary
				determines to be appropriate for disclosure; or
									(3)to violate any of the requirements relating
				to production contracts under section 204.
								(c)Public policy considerationsIn determining whether an act, device, or
				anti-competitive practice described in section 201(a), with respect to the
				production of an agricultural commodity, is unfair, a court may consider
				whether—
								(1)a reasonable person would consider the act,
				device, or practice unfair under the circumstances, whether or not the act,
				device, or practice has previously been found unlawful; or
								(2)the act, device, or practice may violate
				standards established by Federal or State law (including common law and
				regulations).
								203.Production contracts and marketing
				contracts
							(a)ConfidentialityAny provision of a production contract or a
				marketing contract that requires that the production contract or marketing
				contract remain confidential is void, except as the provision applies to a
				trade secret to which section 552 of title 5, United States Code,
				applies.
							(b)ArbitrationIf a livestock or poultry contract or
				marketing contract provides for the use of arbitration to resolve a controversy
				under the livestock or poultry contract or marketing contract, arbitration may
				be used to settle the controversy only if, after the controversy arises, both
				parties consent in writing to use arbitration to settle the controversy.
							204.Production contracts
							(a)Right of contract producers To cancel
				production contracts
								(1)In generalA contract producer may cancel a production
				contract by mailing a cancellation notice to the contractor not later than the
				later of—
									(A)the date that is 3 business days after the
				date on which the production contract is executed; or
									(B)any cancellation date specified in the
				production contract.
									(2)DisclosureA production contract shall clearly
				disclose—
									(A)the right of the contract producer to
				cancel the production contract;
									(B)the method by which the contract producer
				may cancel the production contract; and
									(C)the deadline for canceling the production
				contract.
									(b)Production contracts involving investment
				requirements
								(1)ApplicabilityThis subsection applies only to a
				production contract between a contract producer and a contractor if, but for
				the production contract, the contract producer would not have made a capital
				investment of $100,000 or more.
								(2)Restrictions on contract
				termination
									(A)Notice of terminationExcept as provided in subparagraph (C), a
				contractor shall not terminate or cancel a production contract unless the
				contractor provides the contract producer with written notice of the intention
				of the contractor to terminate or cancel the production contract at least 180
				days before the effective date of the termination or cancellation.
									(B)RequirementsThe written notice required under
				subparagraph (A) shall include alleged causes of the termination.
									(C)ExceptionsA contractor may terminate or cancel a
				production contract without notice as required under subparagraph (A) if the
				basis for the termination or cancellation is—
										(i)a voluntary abandonment of the contractual
				relationship by the contract producer, such as a complete failure of the
				contract producer to perform under the production contract;
										(ii)the conviction of the contract producer of
				an offense of fraud or theft committed against the contractor; or
										(iii)the natural end of the production contract
				in accordance with the terms of the production contract.
										(D)Right to cure
										(i)In generalIf, not later than 180 days after the date
				on which the contract producer receives written notice under subparagraph (A),
				the contract producer remedies each cause of the breach of contract alleged in
				the written notice, the contractor may not terminate or cancel a production
				contract under this paragraph.
										(ii)No admission of breachThe remedy or attempt to remedy the causes
				for the breach of contract by the contract producer under clause (i) does not
				constitute an admission of breach of contract.
										(c)Additional capital investments in
				production contracts
								(1)In generalA covered person shall not require a
				contract producer to make additional capital investments in connection with a
				production contract that exceed the initial investment requirements of the
				production contract.
								(2)ExceptionsNotwithstanding paragraph (1), a covered
				person may require additional capital investments if—
									(A)the additional capital investments are
				offset by reasonable additional consideration, including compensation or a
				modification to the terms of the production contract; and
									(B)the contract producer agrees in writing
				that there is acceptable and satisfactory consideration for the additional
				capital investment.
									205.Authority of Secretary to promulgate rules
				and regulationsThe Secretary,
				acting through the Special Counsel for Competition Matters, may promulgate such
				rules and regulations as are necessary to carry out this Act and the Packers
				and Stockyards Act, 1921 (7 U.S.C. 181 et seq.), including
				rules and regulations—
							(1)relating to unfair, unjustly
				discriminatory, or deceptive acts, devices, or anti-competitive practices in
				agriculture;
							(2)that define with specificity any act,
				device, or practice that is to be prohibited as unfair, unjustly
				discriminatory, or any deceptive act, device, or anti-competitive practice in
				agriculture under section 201 or 202; and
							(3)to prevent any unfair, unjustly
				discriminatory, or deceptive act, device, or anti-competitive practice from
				occurring in agriculture.
							206.Enforcement
							(a)Civil actions by the Secretary against
				covered personsIn any case
				in which the Secretary has reasonable cause to believe that any covered person
				has engaged in any act or practice that violates this Act, the Secretary may
				bring a civil action in the United States district court of the jurisdiction of
				residence of the covered person by filing a complaint requesting preventive
				relief, including an application for a permanent or temporary injunction,
				restraining order, or other order, against the covered person.
							(b)Civil actions against covered
				persons
								(1)Preventive relief
									(A)In generalIn any case in which any covered person has
				engaged, or there are reasonable grounds to believe that any covered person is
				about to engage, in any act or practice prohibited by this Act, a civil action
				for preventive relief, including an application for a permanent or temporary
				injunction, restraining order, or other order, may be instituted by the person
				aggrieved in the United States district court of the jurisdiction of residence
				of the aggrieved person.
									(B)SecurityThe court may provide that no restraining
				order or preliminary injunction shall issue unless security is provided by the
				applicant, in such sum as the court determines to be appropriate, for the
				payment of such costs and damages as may be incurred or suffered by any party
				that is found to have been wrongfully enjoined or restrained.
									(2)Damages
									(A)In generalAny person injured in the business or
				property of the person by reason of any violation of, or combination or
				conspiracy to violate, this Act may bring a civil action in the United States
				district court of the jurisdiction of residence of the injured person or any
				State court of competent jurisdiction to recover—
										(i)damages sustained by the person as a result
				of the violation; and
										(ii)any additional penalty that the court may
				allow, but not more than $1,000 per violation.
										(B)Limitation on actionsA civil action under subparagraph (A) shall
				be barred unless commenced within 4 years after the cause of action
				accrues.
									(3)Attorneys' feesIn any action commenced under paragraph (1)
				or (2), the court may allow the prevailing party the costs of the litigation,
				including reasonable attorneys' fees.
								(c)Jurisdiction of district
				courtsNot later than 4 years
				after the date on which a violation of this Act occurs, an action to enforce
				this Act may be brought in—
								(1)the United States district court of the
				jurisdiction of residence of the aggrieved person, notwithstanding the fact
				that an aggrieved person has not exhausted all administrative or other remedies
				provided by law; or
								(2)any other court of competent jurisdiction
				in the State of residence of the aggrieved person.
								(d)Choice of law, jurisdiction, and
				venue
								(1)Choice of lawAny provision in a production contract
				requiring the application of the law of a State other than the State in which
				the producer resides is void and unenforceable.
								(2)JurisdictionA covered person that enters into a
				production contract with a producer shall be subject to personal jurisdiction
				in the State in which the producer resides.
								(3)VenueVenue shall be determined on the basis of
				the residence of the producer.
								(e)Liability for acts of agentsIn the construction and enforcement of this
				Act, the act, omission, or failure of any officer, agent, or person acting for
				or employed by any other person within the scope of the employment or office of
				the officer, agent, or person, shall be considered to be the act, omission, or
				failure of the other person.
							207.Effect on other laws
							(a)State laws
								(1)In generalSubject to paragraph (2), this Act does not
				annul, alter, or affect, or exempt any person subject to this Act from
				complying with, the law of any State with respect to trade practices in
				agriculture.
								(2)Exception
									(A)In generalThis Act annuls, alters, or affects, or
				exempts a person from, a State law referred to in paragraph (1) to the extent
				the State law is inconsistent with this Act.
									(B)InconsistencyFor the purposes of this paragraph, a State
				law is not inconsistent with this Act if the protection that the law affords
				any producer is greater than the protection provided to a producer by this
				Act.
									(b)State courtsThis Act does not deprive a State court of
				jurisdiction under a State law dealing with the same subject as this
				Act.
							(c)Relationship to other lawsThe Packers and Stockyards Act, 1921 (7
				U.S.C. 181 et seq.) and the Perishable Agricultural Commodities Act, 1930 (7
				U.S.C. 499a et seq.) shall control if there is a conflict between those Acts
				and section 206.
							208.Assignment of association dues and
				fees
							(a)In generalA producer of an agricultural commodity or
				service may execute, as a clause in a production contract or a marketing
				contract, an assignment of dues or fees to, or the deduction of a sum to be
				retained by, an association of producers authorized by contract to represent
				the producer, under which assignment a covered person shall—
								(1)deduct a portion of the amount to be paid
				for products or services of the producer under a production contract or a
				marketing contract; and
								(2)pay, on behalf of the producer, the portion
				over to the association as dues or fees or a sum to be retained by the
				association.
								(b)Duty of covered personAfter a covered person receives notice from
				a producer of an assignment under subsection (a), the covered person
				shall—
								(1)deduct the amount authorized by the
				assignment from the amount paid for any agricultural commodity sold by the
				producer or for any service rendered under any production contract or marketing
				contract; and
								(2)on payment to producers for the product or
				service, pay the amount over to the association or the assignee of the
				association.
								209.SeverabilityIf any provision of this Act or application
				of any provision of this Act is held invalid, the remainder of this Act and the
				application of the provision to other persons and circumstances shall not be
				affected by the
				invalidity.
						.
			102.ApplicationThe amendment made by section 101 applies to
			 any contract entered into on or after the date of enactment of this Act.
			IIPackers and stockyards
			201.Investigation of live poultry
			 dealers
				(a)Removal of poultry slaughter requirement
			 from definitionsSection 2(a)
			 of the Packers and Stockyards Act, 1921 (7 U.S.C. 182(a)), is amended—
					(1)by striking paragraph (8) and inserting the
			 following:
						
							(8)Poultry grower
								(A)In generalThe term poultry grower means
				any person engaged in the business of raising or caring for live poultry under
				a poultry growing arrangement, regardless of whether the poultry is owned by
				the person or by another person.
								(B)ExclusionThe term poultry grower does
				not include an employee of the owner of live poultry described in subparagraph
				(A).
								;
					(2)in paragraph (9), by striking and
			 cares for live poultry for delivery, in accord with another’s instructions, for
			 slaughter and inserting or cares for live poultry in accordance
			 with the instructions of another person; and
					(3)in paragraph (10), by striking for
			 the purpose of either slaughtering it or selling it for slaughter by
			 another.
					(b)Administrative enforcement authority over
			 live poultry dealersSections
			 203, 204, and 205 of the Packers and Stockyards Act, 1921 (7 U.S.C. 193, 194,
			 195), are amended by inserting or live poultry dealer after
			 packer each place it appears.
				(c)Authority To request temporary injunction
			 or restraining orderSection
			 408 of the Packers and Stockyards Act, 1921 (7 U.S.C. 228a), is amended in the
			 first sentence by striking on account of poultry and inserting
			 on account of poultry or poultry care.
				(d)Violations by live poultry dealers
					(1)PenaltySection 203(b) of the Packers and
			 Stockyards Act, 1921 (7 U.S.C. 193(b)) is amended in the third sentence by
			 striking $10,000 and inserting $22,000.
					(2)RepealsSections 411, 412, and 413 of the Packers
			 and Stockyards Act, 1921 (7 U.S.C. 228b–2, 228b–3, 228b–4)),
			 are repealed.
					202.No competitive injury
			 requirementSection 202 of the
			 Packers and Stockyards Act, 1921 (7 U.S.C. 192), is amended—
				(1)in subsection (a), by inserting after
			 device the following: , regardless of whether the
			 practice or device causes a competitive injury or otherwise adversely affects
			 competition and regardless of any alleged business justification for the
			 practice or device; and
				(2)in subsection (e), by inserting after
			 commerce the following: , regardless of whether the
			 course of business or act causes a competitive injury or otherwise adversely
			 affects competition and regardless of any alleged business justification for
			 the course of business or act.
				203.Attorneys' feesSection 308(a) of the Packers and Stockyards
			 Act, 1921 (7 U.S.C. 209(a)) is amended by inserting before the period at the
			 end the following: and for the costs of the litigation, including
			 reasonable attorneys' fees.
			204.Appointment of outside
			 counselSection 407(a) of the
			 Packers and Stockyards Act, 1921 (7 U.S.C. 228(a)), is amended by
			 inserting obtain the services of attorneys who are not employees of the
			 Federal Government, before and make such
			 expenditures.
			205.Regulations
				(a)In generalNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Agriculture shall promulgate
			 regulations to implement the amendments made by this Act, including providing a
			 definition of the term unreasonable preference or advantage for
			 purposes of section 202(b) of the Packers and Stockyards Act, 1921 (7 U.S.C.
			 192(b)).
				(b)RequirementsRegulations promulgated under subsection
			 (a) shall strictly prohibit any preferences or price differences based on
			 volume except for preferences or price differences that reflect actual,
			 verifiable lower costs of acquiring livestock from larger volume
			 producers.
				
